Citation Nr: 1236146	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  11-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for the Veteran's bilateral hearing loss to include whether the disability rating reduction from 60 percent to 40 percent, effective September 1, 2010, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his son, and daughter.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from May 1943 to March 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2010, the RO proposed to reduce the Veteran's hearing disability rating from 60 percent to 40 percent.  The proposed reduction was promulgated in a June 2010 rating action.  The reduction to 40 percent was effective as of September 1, 2010.  The 40 percent rating was confirmed and continued in a July 2011 supplemental statement of the case (SSOC).  

A Travel Board hearing was held in August 2012 before the undersigned.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO proposed to reduce the rating for service-connected bilateral hiearng loss from 60 percent to 40 percent; this proposal was promulgated in a June 2010 rating decision.  The reduction was effective from September 1, 2010.  The 60 percent rating had been in effect since July 17, 2006, less than five years.  

2.  The evidence at the time of the rating reduction demonstrated that the Veteran's hearing loss disability had improved.  

3.  The Veteran's bilateral hearing loss is manifested by no more than Level VII for the right ear and Level VII for the left ear.  


CONCLUSIONS OF LAW

1.  The reduction of a 60 percent rating for bilateral hearing loss to 40 percent was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.344(c) (2011).  

2.  The criteria for an evaluation for bilateral hearing loss in excess of 40 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include correspondence dated in November 2009 and April 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the November 2009 and April 2010 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran, family members, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The January 2010, May 2010, and July 2011 VA examination reports addressed the Veteran's functional impairment due to the bilateral hearing loss disability.  Specifically, the report notes that the hearing loss would have significant effects and cause difficulties on occupational activities and on daily activities in that he was unable to hear conversation even with binaural hearing aids.  This evidence is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b) (2011).  


Rating for Bilateral Hearing Loss

The RO granted service connection for bilateral hearing loss in June 2007 assigning a 60 percent rating, effective July 17, 2008.  More than two years later, in October 2010 the Veteran requested a re-examination for his hearing loss contending that the severity of his hearing loss impairment had increased.  The RO provided another examination in January 2010, and on the contrary found that the Veteran's hearing loss disability had actually improved.  

The Veteran was provided with notice of the RO's intent to decrease the Veteran's disability rating for his bilateral hearing loss disability from 60 to 40 percent in a March 2010 proposed rating decision.  Subsequently, after additional VA audiometric examination in May 2010, which also showed that the disability had improved, the RO decreased the disability rating for the bilateral hearing loss disability from 60 to 40 percent, effective September 1, 2010.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate DCs identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2011).  

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

In the present case, a March 2010 rating decision proposed the reduction of the schedular rating for the Veteran's bilateral hearing loss from 60 percent to 40 percent.  The Veteran was notified of the proposed action in a March 2010 letter and was given the required 60 days to present additional evidence before the RO subsequently implemented the rating reduction.  Additional VA audiometric evaluation was accomplished in May 2010, and in June 2010 the proposed reduction was promulgated. The RO then notified the Veteran of the action taken and of his appellate rights in a June 2010 letter.  As such, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i) (2011).  

The Board must now consider whether the reduction in rating was proper.  As noted above, the 60 percent evaluation was assigned with an effective date of July 17, 2006, and the reduction to 40 percent was made effective September 1, 2010.  As such, the 60 percent evaluation was in effect for less than five years and the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Therefore, a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  See 38 C.F.R. § 3.344 (c) (2011).  In this case, however, it is noted that audiological examinations were conducted in January 2010 and May 2010 prior to the reduction.  In addition, it must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2011); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  

The RO proposed reducing the Veteran's rating for bilateral hearing loss from 60 percent to 40 percent based on a January 2010 VA examination report which was corroborated upon additional testing in May 2010.  The Veteran submitted a claim for an increased rating in October 2009, and a VA examination was warranted in accordance with the duty to assist.  See 38 C.F.R. § 3.159(c)(4) (2011).  Of note, in this case two audiological exams were conducted (January 2010 and May 2010, both of which showed improved hearing acuity).  

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.   This DC sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85 (2011).  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f) (2011).  

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 (2011).  

Background

When examined by VA in April 2007, pure tone threshold, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
80
85
LEFT
50
65
80
80
85

The average pure tone decibel loss was 72.5 in the right ear and 77.5 in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 32 percent in the left ear.  

On the authorized audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
75
85
90
LEFT
50
65
75
85
90

The average pure tone threshold loss was 77.5 decibels in the right ear and 78.75 in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 52 percent in the left ear.

The effect on occupation due to hearing loss was noted to be significant.  This audiologist stated that there were no effects on usual daily activities.  

On the authorized audiological evaluation in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
85
85
LEFT
50
60
80
85
90

The average pure tone threshold loss was 78.75 decibels in the right ear and 78.75 in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 76 percent in the left ear.  

In a statement by the Veteran's daughter, received in June 2010, she asserted that the Veteran's hearing acuity had not improved.  Instead, she argued that it had deteriorated.  Someone had to accompany him to doctor's appointments or business meetings to ensure that he understood what was being said.  At family gatherings, he often could not participate in the conversation because he could not hear.  He was becoming more isolated and restricted his daily activities.  

In a June 2011 statement by the Veteran's granddaughter, she attested to the fact that he experienced significant difficulties due to his hearing loss.  He used to be a vibrant and outgoing person, but his hearing loss had caused him to become quiet and reserved in social situations.  

A June 2011 statement by his son was also added to the record.  Both of the Veteran's children reported that the Veteran struggled to hear.  For example, his son noted that his father could not hear the preacher when he attended church.  He had problems hearing on phones, at restaurants, and in casual conversation.  

Also added to the record was a private audiological report dated in June 2011.  The audiologist reported that the Veteran had a severe to profound hearing loss that would result with difficulty with all sounds.  When the Veteran was evaluated in March 2011, he had a moderate sloping to severe/profound sensorineural hearing loss, bilaterally with a word recognition score of 36 percent in the right ear and 52 percent in the left ear.  (The Board notes that the actual audiological report is not of record.)  

On the authorized audiological evaluation in July 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
85
85
LEFT
50
60
80
85
85

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 70 percent in the left ear.  The average pure tone threshold loss was 76 decibels in the right ear and 70 in the left ear.  

At the August 2012 personal hearing, the Veteran, his son, and his daughter, provided testimony in support of his claim.  He wore hearing aids and still had difficulty hearing.  He had problems hearing when using the phone.  He tried to read lips to understand others.  

Analysis

The results of the April 2007 VA audiological examination indicate a numeric designation of VII in the right ear and XI in the left ear.  See Tables VI (Numeric Designation Of Hearing Impairment Based On Puretone Threshold Average And Speech Discrimination) and Table VII (Percentage Evaluation For Hearing Impairment (Diagnostic Code 6100).  This warrants a rating of 60 percent.  The results of the VA audiological examinations (January 2010, May 2010, and July 2011) indicate a numeric designation of VII for the right ear and VII for the left ear.  See Table VIA (Numeric Designation Of Hearing Impairment Based Only On Puretone Threshold Average).  This warrants a rating of 40 percent.  

Thus, the medical evidence does not support the assignment of a higher rating for bilateral hearing loss.  To the extent that his hearing is significantly impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  It is argued that VA should give the Veteran the benefit of the doubt and assign the higher rating for the hearing loss disability.  While we sympathize with the Veteran's complaints, the preponderance of the evidence is against the claim and entitlement to an evaluation in excess of 40 percent is not warranted.  

While the private audiologist reported significantly lower recognition scores in her June 2011 report than those noted upon VA exams in 2010 and 2011, the Board finds that the VA treatment records from this period of time are more probative.  The private audiologist did not provide the actual report, and it does not appear that she reviewed any of the additional examination reports of record.  It is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded greater evidentiary weight to the VA specialists who examined the Veteran twice in 2010 and once in 2011 and provided detailed reports regarding the extent of the Veteran's hearing acuity.  

The medical evidence shows that the Veteran's hearing loss disability actually improved since examination in April 2007.  Each of the VA examinations as conducted in January 2010, May 2010, and July 2011 showed essentially the same degree of hearing impairment.  This corroboration of the Veteran's current hearing loss impairment is noted.  Moreover, the reports reflect the audiologist's opinion as to degree of severity on occupational and daily activities (as summarized above).  The April 2007 report did not specifically address any occupation impairment or impairment in function in daily life.  

As noted above, the Veteran and others have provided numerous statements (and/or testimony) as to the severity of the Veteran's hearing loss.  It is noted that he has trouble hearing conversations especially when there is background noise.  He has difficulty hearing his preacher, and has problems hearing in phones or in restaurants.  While the Veteran has stated that his hearing loss worsened since he was evaluated in April 2007, the objective findings demonstrate that the Veteran should be able to hear better and thus improve his ability to function under ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2, 4.10 (2011); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Thus, the reduction from 60 to 40 percent, effective September 1, 2010, was proper.  The statements of record attesting that his hearing is worse than it was in 2007 are not credible when compared to the objective medical findings dated in 2010 and 2011.  The private medical report findings from June 2011 are inconsistent with all other audiological tests conducted around the same time.  Thus, the report is of little probative value as already discussed above.  

For all the foregoing reasons, the Board finds that the reduction of the Veteran's disability rating for bilateral hearing loss from 60 to 40 percent, effective September 1, 2010, was proper; and that the evidence does not support the assignment of rating in excess of 40 percent.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  

To the extent that the Veteran has contended that his bilateral hearing loss is more severely impaired than the ratings assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration for Bilateral Hearing Loss

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected hearing loss residuals.  The criteria specifically provide for ratings based on word discrimination percentages.  Because the schedular rating criteria is adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2011).  



ORDER

The reduction of the evaluation of the Veteran's hearing loss from 60 to 40 percent, effective September 1, 2010, was proper and the appeal of this reduction is denied.  

Entitlement to a rating in excess of 40 percent for bilateral hearing loss is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


